IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GREGORY MILLER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0302

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 5, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Gregory Miller, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. Bond v. State, 206 So. 3d 850 (Fla. 1st DCA 2016) (dismissing

premature appeal and noting trial court’s discretion to allow limited discovery in post-

conviction proceedings is reviewable on appeal from order disposing of post-

conviction motion).

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.